UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 PDK Energy Inc. (Exact name of Registrant as specified in its charter) Mississippi 27-3054731 (State of Incorporation) (I.R.S. Employer Identification No.) 2911 Hilltop Drive Ann Arbor, MI (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. x Securities Act registration statement file number to which this form relates: No. 333-168661 Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE $0. (Title of Class) Item 1.Description of Registrant’s Securities to be Registered. The description of the Common Stock of the Registrant is set forth under the caption “Description of Securities” in the Registrant’s Registration Statement on Form S-1 (File No.333-168661) as filed with the Securities and Exchange Commission on April 12, 2011 , and including any form of prospectus therein filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which description is herein incorporated by reference. Item 2.Exhibits Exhibit No. Description Articles of Incorporation* Bylaws* * As filed in the Registrant’s Registration Statement on Form S-1/A (File No.333-16866) on April 12, 2011. SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. PDK Energy Inc (Registrant) Date: December 20, 2011 By: /s/Eric Joffe Name:Eric Joffe, Title: ChiefExecutive Officer
